Exhibit 10.1

 

FIRST AMENDMENT TO THE INTERSTATE BRANDS CORPORATION

1993 NON-QUALIFIED DEFERRED COMPENSATION PLAN

 

This First Amendment to the Interstate Brands Corporation 1993 Non-Qualified
Deferred Compensation Plan (the “Plan”) is made at Kansas City, Missouri as of
this 22nd day of September, 2003, by Interstate Brands Corporation (the
“Company”) as follows:

 

WHEREAS, Section 7.1 of the Plan grants the Board of Directors of the Company
(the “Board”) the right to amend the provisions of the Plan at any time, and the
Board has delegated this authority to the Board’s Compensation Committee; and

 

WHEREAS, the Compensation Committee has determined that it is necessary to amend
the Plan to make the Company’s Advisory Committee the Committee under the terms
of the Plan and to also revise the rules regarding Participants’ elections of
the form of payment from the Plan.

 

NOW, THEREFORE, the Plan is hereby amended as follows:

 

1. Article I is amended by adding the words “affiliates and” after the word
“its” and before the word “subsidiaries” at the end of the first sentence.

 

2. Paragraph 2.3 is deleted in its entirety and is replaced with the following
new Paragraph 2.3:

 

2.3 Committee. “Committee” means the Company’s Advisory Committee.

 

3. Paragraph 2.4 is deleted in its entirety and is replaced with the following
new Paragraph 2.4:

 

2.4 Company. “Company” means Interstate Brands Corporation and its affiliates
and subsidiaries.

 

4. The following Paragraph 2.13 is added to the Plan:

 

2.13 Election Form. “Election Form” means the special election form provided by
the Committee that may be filed with the Committee between October 1, 2003 and
October 31, 2003 to change the previously elected form or forms of payment.

 

5. The heading of Paragraph 3.1 shall be deleted in its entirety and replaced
with the following language: “Committee; Duties.”

 

6. The second paragraph of subsection 4.2(c) of the Plan is deleted in its
entirety and is replaced with the following new paragraph:

 

The new Participation Agreement shall be effective only as to Compensation paid
in Plan Years beginning after the last day of the Plan Year in which the
respective Participation Agreement is



--------------------------------------------------------------------------------

filed with the Committee. The form of benefit payment from prior deferrals may
be changed in accordance with subparagraph 4.3(d) below. A new Participation
Agreement filed hereunder is subject to all of the provisions and requirements
set forth in this Article IV.

 

7. The following new subparagraph 4.3(d) is added to the Plan:

 

  (d) Form of Payment Changes. Notwithstanding anything herein or in any
previously filed Participation Agreements to the contrary, in order to permit a
Participant to elect the same form of payment for all deferrals and interest
credited to his Deferred Benefit Account, each Participant may, during the
period October 1, 2003 through October 31, 2003, file an Election Form with the
Committee, which will be effective immediately, whereby the Participant elects
to receive, at the time provided under subparagraph 4.3(c) for the commencement
of payments under the Plan, the entire amount credited to his Deferred Benefit
Account in one of the payment forms set forth in paragraphs (1) or (2) of
subparagraph 4.3(c). Thereafter, a Participant may, subject to the approval of
the Committee, change a previously elected form of payment by filing a new
Participation Agreement with the Committee; provided, however, that such change
in a Participant’s payment election will become effective only if more than 12
months have elapsed between the date the Participation Agreement is filed and
the date of the Participant’s termination of employment with the Company or
death. Any change in the form of payment that occurs under this subparagraph
4.3(d) shall apply to (i) the amounts that are credited to a Participant’s
Deferred Benefit Account at the time the Election Form or new Participation
Agreement is filed, and (ii) all amounts that are credited to the Participant’s
Deferred Benefit Account after the Election Form or Participation Agreement is
filed until such time as a new Participation Agreement is filed.

 

IN WITNESS WHEREOF, this First Amendment is executed as of the date and year
first written above.

 

INTERSTATE BRANDS CORPORATION

By:  

/s/    JAMES R. ELSESSER

 

--------------------------------------------------------------------------------

   

Chief Executive Officer

 

 

2